BLUE, Judge.
The State appeals a downward departure sentence. We agree that the trial court’s reasons for departure are neither valid nor supported by the record. Accordingly, we reverse. Because Stacy 0. Kent’s sentence was based on a plea agreement with the trial court, on remand Kent must be given the opportunity to withdraw her plea. If Kent does not withdraw her plea, the trial court shall impose a guidelines sentence. See State v. Moore, 702 So.2d 604 (Fla. 2d DCA 1997).
Reversed and remanded for resentencing.
CAMPBELL, AC.J., and NORTHCUTT, J., Concur.